Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gary Buterra Williams appeals the district court’s orders remanding his state prosecutions to state court and denying his Fed.R.Civ.P. 59(e) motions. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Williams v. Circuit Court for City of Suffolk, No. 3:11-cv-00125-HEH (E.D.Va. Apr. 29, 2012; Williams v. Suffolk Circuit Court, No. 3:12-cv-00078-HEH (E.D.Va. Dec. 7, 2012 & Apr. 29, *3192013)). We also deny Williams’ motion for leave to file a Fed.R.Civ.P. 60(b) motion in the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.